Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 1 of 24 PageID# 24231




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

  CENTRIPETAL NETWORKS, INC.,              )
                                           )
          Plaintiff,                       )
                                           )
  v.                                       )     Case No. 2:18cv00094-HCM-LRL
                                           )
  CISCO SYSTEMS, INC.                      )
                                           )
          Defendant.                       )

                   DEFENDANT CISCO SYSTEMS, INC.’S REPLY IN
       SUPPORT OF ITS MOTION FOR ADDITIONAL AND AMENDED FINDINGS AND
            AMENDED JUDGMENT UNDER RULE 52(b) AND TO CONVERT
         THE JUDGMENT TO A PARTIAL FINAL JUDGMENT UNDER RULE 54(b)
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 2 of 24 PageID# 24232




                                                 TABLE OF CONTENTS

                                                                                                                                        Page

  I.    ARGUMENT .......................................................................................................................1
        A.        Centripetal’s Opposition Invites Legal Error Regarding The Requirements
                  Of Direct Infringement Under 35 U.S.C. § 271(a) ..................................................1
        B.        The Court Should Make Findings Of Fact That Centripetal Failed To Prove
                  Any Acts Of Direct Infringement ............................................................................6
                  1.         Centripetal Did Not Prove That Cisco Directly Infringed The ’856
                             Patent............................................................................................................6
                  2.         Centripetal Did Not Prove That Cisco Directly Infringed The ’176
                             Patent............................................................................................................8
                  3.         Centripetal Did Not Prove That Cisco Directly Infringed The ’193
                             Patent............................................................................................................9
                  4.         Centripetal Did Not Prove That Cisco Directly Infringed The ’806
                             Patent..........................................................................................................12
        C.        The Court Should Amend The Damages Award And Judgment ...........................16
                  1.         Damages Must Be Commensurate With The Scope Of Direct
                             Infringement ...............................................................................................16
                  2.         The Court Should Limit Damages To Domestic Sales ..............................18
        D.        The Court Should Enter An Amended Judgment ..................................................19
  II.   CONCLUSION ..................................................................................................................20




                                                                    i
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 3 of 24 PageID# 24233




         Cisco’s Rule 52(b) memorandum, Dkt. 628 (“Mem.”), demonstrated that the Court made

  no findings regarding acts of direct infringement, and that the record compelled a finding that

  Centripetal did not prove any such acts. In its opposition, Dkt. 630 (“Opp.”), Centripetal does not

  identify any act of direct infringement by anyone, and its efforts to salvage the infringement

  findings and damages award depend on misstating the law governing both issues. The Court

  should amend its findings and alter the judgment to hold that Centripetal did not prove any acts of

  direct infringement and did not limit its damages demand to the scope of any infringement proven.

  In addition, because Centripetal has now dismissed its remaining stayed claims, Dkt. 633, an

  amended judgment should enter reflecting that dismissal and finally disposing of all claims.

  I.     ARGUMENT

         A.      Centripetal’s Opposition Invites Legal Error Regarding The Requirements Of
                 Direct Infringement Under 35 U.S.C. § 271(a)

         Centripetal admits that this case involves no “assertions of contributory or inducing

  infringement” under 35 U.S.C. § 271(b) or (c) (Opp. 10), such that an infringement finding must

  rest, if at all, on findings that Cisco itself committed acts of direct infringement. See 35 U.S.C. §

  271(a) (direct infringement liability extends to one who “without authority makes, uses, offers to

  sell, or sells any patented invention, within the United States”). As Cisco explained (Mem. 6-11),

  the Court has made no findings that Cisco made, used, offered to sell, or sold the specific

  combinations of products that the Court found infringing, and the record would not support any

  such findings. Centripetal’s opposition makes a number of legal arguments—often without citing

  any relevant case law—that are directly contradicted by governing precedent.

         1. “Making” and “selling.” As Cisco explained, the Supreme Court has long held that

  the mere manufacture or sale of components that can be combined to make an infringing
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 4 of 24 PageID# 24234




  combination does not constitute direct infringement. Mem. 5 (citing Deepsouth Packing Co. v.

  Laitram Corp., 406 U.S. 518, 528 (1972); Aro Mfg Co. v. Convertible Top Replacement Co., 365

  U.S. 336, 344 (1961)). Centripetal responds only that the specific facts of those cases differ from

  this one. Opp. 4-5. That is true, but irrelevant, as the legal rule those cases espouse remains good

  law, as the Federal Circuit has repeatedly recognized. See Waymark Corp. v. Porta Sys. Corp.,

  245 F.3d 1364, 1366 (Fed. Cir. 2001) (reaffirming Deepsouth’s holding that a patentee’s

  “monopoly does not cover the manufacture or sale of separate elements capable of being, but never

  actually, associated to form the invention”); Rotec Indus., Inc. v. Mitsubishi Corp., 215 F.3d 1246,

  1252 (Fed. Cir. 2000) (“We cannot endorse the view that the ‘substantial manufacture of the

  constituent parts of a machine constitutes infringement’ under Section 271(a)” (quoting

  Deepsouth, 406 U.S. at 528)); id. at 1252 n.2 (“‘[A]s to claims brought under § 271(a), Deepsouth

  remains good law: one may not be held liable under § 271(a) for ‘making’ or ‘selling’ less than a

  complete invention.”); see also, e.g., Centillion Data Systems., LLC v. Qwest Commc’ns Int’l, Inc.,

  631 F.3d 1279, 1288 (Fed. Cir. 2011); Ball Aerosol & Specialty Container, Inc. v. Limited Brands,

  Inc., 555 F.3d 984, 995 (Fed. Cir. 2009) (manufacturer did not commit direct infringement where

  there was no proof that the accused product “was ever placed in the infringing configuration and

  it [was] clear that the [accused product] does not necessarily have to be placed in the infringing

  configuration” to function). Indeed, the facts here are even more favorable to Cisco than those in

  Deepsouth, where the components manufactured and shipped abroad by the defendant had only

  one purpose: to be combined into the infringing machine. Deepsouth, 406 U.S. at 523-524. In

  contrast, here the accused routers, switches, and firewalls undisputedly can be and are used apart

  from the accused combinations. See, e.g., Tr. 2877:5-2878:5 (vast majority of customers for the


                                                   2
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 5 of 24 PageID# 24235




  accused routers/switches do not have Stealthwatch), 1699:19-23 (“[T]here are customers out there

  who buy Cisco routers and switches who do not buy the Identity Services Engine”).

         Centripetal tries to avoid this settled law by arguing that manufacture or sale of a

  component product that would only infringe if combined with another independently-sold product

  may still trigger direct infringement liability under Section 271(a) because the component is

  supposedly “capable of infringing.” E.g., Opp. 10, 11, 13, 17. Centripetal cites no case reaching

  such a broad holding, and the authorities cited above foreclose it. The two cases Centripetal does

  cite—Silicon Graphics, Inc. v. ATI Techs, 607 F.3d 784 (Fed. Cir. 2010), and Finjan, Inc. v. Secure

  Computing Corp., 626 F.3d 1197 (Fed. Cir. 2010)—do not involve the sale of components at all.

  Instead, they are directed to a distinct issue not presented here, namely whether a single product

  should be considered to satisfy all limitations of the claims when it is merely capable of meeting

  one or more limitations. The holding of those cases is that the product must be capable of

  infringing “‘without having to modify the product.’” Nazomi Comm’cns, Inc. v. Nokia Corp., 739

  F.3d 1339, 1345-1346 (Fed. Cir. 2014) (emphasis in original) (discussing Finjan and Silicon);

  accord Telemac Cellular v. Topp Telecom, Inc., 247 F.3d 1316, 1330 (Fed. Cir. 2001) (“That a

  device is capable of being modified to operate in an infringing manner is not sufficient, by itself,

  to support a finding of infringement.”); see also ViaTech Techs. Inc. v. Microsoft Corp., 2017 WL

  2538570, at *5-6 (D. Del. June 12, 2017) (granting summary judgment of no infringement and

  distinguishing Finjan because there “the accused product” standing alone “was capable of

  operating in a way that met all of the claim limitations”); Cormack v. United States, 122 Fed. Cl.

  691, 703 (2015) (holding that mail sorting system did not infringe because, in order to perform the

  claimed steps, “it would have to be physically altered or reprogrammed”; distinguishing Finjan as


                                                   3
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 6 of 24 PageID# 24236




  a case where the claimed feature “was already present in defendants’ accused products when sold

  and required no modification”).

         Here, because the Court did not find that Cisco’s routers, switches, or firewalls infringe the

  patents-in-suit as sold—but rather, they must be combined with other, separately-sold Cisco

  products, namely Stealthwatch, Identity Services Engine (ISE), Encrypted Traffic Analytics

  (ETA), Cognitive Threat Analytics (CTA), Digital Network Architecture (DNA) Center hardware,

  and/or Firepower Management Center (FMC)—Silicon Graphics and Finjan are inapposite.

         2. “Offering for sale.”       Citing no authority, Centripetal asserts that Cisco directly

  infringed the patents-in-suit by “offering for sale” the accused products “in its marketing materials

  and press releases.” Opp. 2-3. The Court made no such finding, and none would be supported.

  As the Federal Circuit has explained, “offer to sell liability [is defined] according to the norms of

  traditional contractual analysis” and thus requires communication of a “manifestation of

  willingness to enter into a bargain, so made as to justify another person in understanding that his

  assent to that bargain is invited and will conclude it.” Rotec, 215 F.3d at 1254-1255 (quoting

  Restatement (Second) of Contracts § 24); see also Group One Ltd. v. Hallmark Cards, Inc., 254

  F.3d 1041, 1048 (Fed. Cir. 2001) (holding, in context of whether an invention was “on sale” for

  purposes of 35 U.S.C. § 102(b), that “whether an invention is the subject of a commercial offer for

  sale is a matter of Federal Circuit law, to be analyzed under the law of contracts as generally

  understood”).

         Mere advertisement of a product is not an offer to sell, because “[i]n general,

  advertisements are not considered offers for sale, but instead are merely solicitations for offers.”

  Smith v. Garlock Equip. Co., 658 F. App’x 1017, 1028-1029 (Fed. Cir. 2016) (non-precedential);


                                                   4
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 7 of 24 PageID# 24237




  see also Restatement (Second) of Contracts § 26, cmt. b (“Advertisements of goods by display,

  sign, handbill … are not ordinarily intended or understood as offers to sell [and] [t]he same is true

  of catalogues, price lists and circulars, even though the terms of some suggested bargains may be

  stated in some detail.”); accord Group One, 254 F.3d at 1048 (“[C]ontract law recognizes that

  mere advertising and promoting of a product may be nothing more than an invitation for offers,

  while responding to such an invitation may itself be an offer.”). Moreover, Centripetal did not

  offer any damages theory limited to advertisement, much less to actual offers for sale.

         3. “Using.” Finally, Centripetal attempts to argue that Cisco directly infringes by “using”

  the combinations of products itself through “tests” and “in its own corporate network.” Opp. 3.

  As is discussed below, the Court made no finding that Cisco ever used the specific combinations

  found to infringe in its “corporate network” or indeed anywhere in the United States, and there is

  no record support for such a finding. In any event, even a finding that Cisco alone used the specific

  combinations in this country would not support a damages award based on every unit Cisco sold

  worldwide, given that sales of uncombined components are not themselves acts of direct

  infringement. Centripetal did not offer any damages theory limited to Cisco’s own supposed use

  of the claimed inventions for “tests” or “in its own corporate network.”

         4. Preservation. Finally, although Centripetal does not deny that Cisco requested findings

  of no acts of direct infringement in its Proposed Findings of Fact and Conclusions of Law (e.g.,

  Mem. 2), Centripetal half-heartedly argues that Cisco was somehow required to repeat its

  requested findings after the trial. Opp. 5-6. Centripetal cites nothing supporting its assertion that

  the parties were required to repeat post-trial all of the proposed findings that they already requested

  before trial. On the contrary, the Court expressly stated that post-trial proposed findings were


                                                    5
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 8 of 24 PageID# 24238




  optional, not mandatory, and nowhere suggested that the parties were required to repeat already-

  requested findings. Rather, the post-trial submissions, if filed at all, were merely meant to

  “supplement” the pretrial proposed findings already submitted. See, e.g., Tr. 3250:13-15 (“I would

  think if you wish to supplement your findings of fact and conclusions of law, that they should be

  due at 4:00 tomorrow.” (emphasis added)); Tr. 3252:10-12 (“And again, you don’t have to file

  anything if you don’t want to. But if you do want to file it, I want it by 4:00 tomorrow.” (emphasis

  added)). Cisco’s post-trial filing thus accordingly submitted “updated proposed findings of fact

  and conclusions of law, in addition to the points made in Cisco’s original Proposed Findings of

  Fact and Conclusions of Law (Dkt. 420) and Cisco’s Motion for Judgment on Partial Findings

  Pursuant to Fed. R. Civ. P. 52(c) (Dkt. 444, 445).” Dkt. 474 at 1 (emphasis added).

         The Court should not be led astray by Centripetal’s mistaken view of the law. As the

  following sections show, the Court should find that Centripetal has failed to show that Cisco

  directly infringed the patents-in-suit under Section 271(a) and should amend the judgment

  accordingly.

         B.      The Court Should Make Findings Of Fact That Centripetal Failed To Prove
                 Any Acts Of Direct Infringement

                 1.      Centripetal Did Not Prove That Cisco Directly Infringed The ’856
                         Patent

         Centripetal contends that Cisco directly infringed the ’856 patent by “making” the claimed

  invention in the United States and compiling source code in the United States. Opp. 6-8. But

  Centripetal offered no evidence that Cisco ever made the accused combination that this Court

  found to infringe—a router/switch combined with Stealthwatch, ISE, and ETA (Opp. 6)—in the

  United States. Indeed, the record suggests the contrary. See, e.g., Tr. 2877:5-2878:5 (Dr. Becker


                                                   6
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 9 of 24 PageID# 24239




  testifying that there were 98,800 customers for the accused routers/switches but only 2,493

  customers who had Stealthwatch); Tr. 1699:19-23 (“[T]here are customers out there who buy

  Cisco routers and switches who do not buy the Identity Services Engine”). Centripetal has not

  shown that Cisco made the combined system that the Court found practiced the claim limitations.

  The mere fact that routers and switches could be combined with Stealthwatch, ISE, and ETA to

  produce such a combined system does not amount to direct infringement under Section 271(a).

  See supra pp. 1-4; Deepsouth, 406 U.S. at 528.

         Centripetal next argues that Cisco “uses” the ’856 accused combinations “as part of its

  corporate network” and in “testing.” Opp. 8-9. Centripetal cites Mr. Scheck’s testimony that

  “Cisco deploys its own equipment in Cisco’s network.” Opp. 8. But this general statement is not

  evidence that Cisco used or tested the specific accused combination of products—a router/switch

  combined with Stealthwatch, ISE, and ETA (Opp. 6)—in the United States. Centripetal also

  claims that Cisco deployed “40,000 routers in Cisco’s network and uses Stealthwatch,” citing a

  Cisco presentation (DTX-693) and Mr. Scheck’s testimony (Tr. 1669:20-1670:10). Opp. 9.

  However, the cited document is from 2015—three years before the ’856 patent issued (JTX-5)—

  and thus cannot prove any action by Cisco during the patent’s term. Tr. 1663:1-17, 1664:3-1666:6,

  1667:16-21, 1668:15-1669:25. And the testimony from Mr. Scheck concerns the state of Cisco’s

  network as described in that 2015 document. Id. Beyond the fact that this evidence does not refer

  to the accused combination, it does not indicate that Stealthwatch is used with the 40,000 routers;

  Mr. Scheck merely confirms he is “familiar” with Stealthwatch. Tr. 1670:8-10. And the evidence

  does not even mention ISE or ETA, the two other products in the accused combination. Centripetal

  accordingly did not prove that Cisco used the accused combination in the United States during the


                                                   7
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 10 of 24 PageID# 24240




   patent’s term. And even if it had, Centripetal offered no damages theory to support a reasonable

   royalty for Cisco’s own use in testing or its own corporate network; its damages theory was based

   on individual units that Cisco sold whether in the accused combinations or not, not on the units

   Cisco used itself. See infra pp. 15-18.

          Centripetal further argues that Cisco “sells and offers for sale” the accused combination in

   the United States. Opp. 9-10. The only evidence Centripetal cites is Mr. Gunderson’s tentative

   and unsupported statement that “I think they’re sold collectively” (Opp. 9; Tr. 1527:15), but that

   does not prove that Cisco’s routers and switches are invariably bought as a combination with

   Stealthwatch, ISE, and ETA; the Court made no such finding and the evidence shows the opposite.

   Tr. 1699:19-23, 2877:5-2878:5. And Centripetal’s supposed “offer for sale” evidence (Opp. 9) is

   limited to marketing documents and advertisements, which do not meet the legal requirements for

   an offer for sale. See supra pp. 4-5. Furthermore, Centripetal did not offer any damages theory

   tied to supposed “offers for sale.” See infra pp. 17-18.

          Finally, Centripetal argues that the accused routers and switches need not “use

   Stealthwatch and ISE” in order to infringe because the products are nonetheless “capable of

   infringing.” Opp. 10. But Centripetal does not dispute—indeed, its opposition confirms—that the

   ’856 accused combination includes a router/switch, Stealthwatch, ISE, and ETA. Opp. 6; Order

   at 32. As explained above, the “capable of infringing” doctrine does not apply to a product that

   cannot practice all limitations of the asserted claims unless it is combined with other separately-

   sold products. See supra pp. 1-4.

                  2.      Centripetal Did Not Prove That Cisco Directly Infringed The ’176
                          Patent

          Centripetal’s opposition confirms that infringement of claims 11 and 21 of the ’176 patent

                                                    8
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 11 of 24 PageID# 24241




   requires at least an accused router or switch in combination with Stealthwatch.1 Opp. 11. Because

   this accused combination is a subset of the ’856 accused combination, Centripetal relies entirely

   on the evidence it cited for the ’856 patent in attempting to show direct infringement by Cisco of

   the ’176 patent. Id. Thus, for the same reasons explained above with respect to the ’856 patent,

   Centripetal did not prove that Cisco directly infringed the ’176 patent. See supra pp. 6-8. In

   particular, Centripetal failed to prove that Cisco made, used, sold, or offered for sale an accused

   router or switch in combination with Stealthwatch, much less that the accused routers and switches

   are only ever used with Stealthwatch. Id.

                  3.     Centripetal Did Not Prove That Cisco Directly Infringed The ’193
                         Patent

          As Cisco explained, the Court’s findings make clear that infringement turns on not just

   routers/switches, or even the software on them, but their operation together with the separate ISE

   device. Mem. 8-9. Once again, therefore, it does not matter that Cisco “compiles the source code

   that operates” routers or switches in the United States. Opp. 12. Because the routers and switches

   may be, and frequently are, sold and used separately from ISE, e.g., Tr. 1699:19-23, Centripetal

   has not shown that Cisco made or sold the combined system that the Court found practiced the

   claim limitations. The mere fact that routers and switches could be combined with ISE to produce

   such a combined system does not amount to direct infringement under Section 271(a). See supra

   pp. 1-4; Deepsouth, 406 U.S. at 528.

          Centripetal asserts (Opp. 12) that switches and routers alone infringe the ’193 patent claims



   1
    The Court’s Order and the evidence Centripetal presented make clear that ISE, too, is a required
   component of the accused combination for the ’176 patent. See Order at 71; Tr. 1001:19-1003:1,
   1005:4-19, 2184:11-2188:5, 2199:3-16, 2202:1-13, 2266:17-19; PTX-1089; PTX-595; PTX-965.
                                                 9
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 12 of 24 PageID# 24242




   and that ISE is not needed. The Court’s findings are to the contrary: they depend heavily on the

   involvement of ISE as part of what the Court calls “the Cisco packet-filtering system.” E.g., Order

   at 90 (’193 infringement analysis depends on switches and routers “aided with Cisco’s Identity

   Services Engine”; “Walking through the operation of the accused products illustrates that the Cisco

   system operates in a two-stage process that meets the functionality required by the asserted claims.

   The Cisco packet-filtering system operates by using the Identity Services Engine to assign certain

   endpoint devices ‘roles’ that determine what type of packets may be sent and/or received by that

   specific endpoint computer.”), 92 (relying on PTX-1326 at 11, which in turn describes “integration

   of Cisco security products, technologies from Cisco partners, and the extensive network control of

   Cisco ISE”), 93 (reprinting image from “Cisco Identity Services Engine Technical Ordering Guide

   from August 2019,” PTX-1326 at 11, which shows “Cisco ISE” directing a “Mitigation Action”

   to “endpoint devices”), 96 (validity finding: “The prior art does not contain any mention of Secure

   Group Tags or Identity Services Engine’s role-based quarantine functionality.”), 97 (validity

   conclusion: “A review of the asserted prior art shows no mention of the Identity Services Engine

   packet filtering system that utilizes switches and routers to attach Secure Group Tags, apply

   operators and then allow certain packets to be transmitted while other packets are subsequently

   blocked. It is that system which contains the functionality taught by the claims of the ’193 Patent.”

   (footnote omitted)).

          The Court’s focus on ISE is no surprise, as Centripetal elicited direct testimony from its

   expert Dr. Mitzenmacher as to the role of ISE in implementing the quarantine function that this

   Court found to infringe. E.g., Tr. 471:2-4 (“And this is enabled by the integration with the Cisco

   Identity Services Engine. That’s the ISE that we’ve talked about before.”), 505:16-506:6


                                                    10
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 13 of 24 PageID# 24243




   (discussing source code that “relates to the ISE, the Identify Services Engine”). Centripetal tries

   to brush its expert’s discussion of ISE aside as “an introductory section” (Opp. 12), but does not

   explain why Dr. Mitzenmacher would have mentioned ISE during his direct testimony at all—

   much less seal the courtroom to discuss source code relating to ISE (Tr. 503:9-17)—if ISE was

   not part of his infringement theory. The fact that routers and switches “enforce the quarantine”

   (Opp. 12) is of no moment; as PTX-1326 and the Court’s findings make clear, the routers and

   switches have no “quarantine” to enforce unless ISE provides them with actual quarantine rules.

   Put another way, Centripetal did not prove that the routers and switches, operating by themselves

   without ISE, would ever “determin[e] that the first portion of packets comprises data

   corresponding to criteria specified by one or more packet-filtering rules,” as the asserted claims

   require, because the routers and switches do not have “packet-filtering rules” unless they are

   supplied by ISE. Order at 84, 92 (discussing “specialized rules, known as SGACLs, that deal

   specifically with forwarding and dropping packets”).

          Centripetal’s assertion that Cisco directly infringes the ’193 patent “as part of its corporate

   network” or through “testing” (Opp. 12) fails as well. Centripetal cites only Mr. Scheck’s

   testimony that his team “deploy[s] equipment on Cisco’s network, to look for security events.” Tr.

   1660:2-5. He did not state that Cisco employs the quarantine function that the Court found to

   infringe; on the contrary, he was unequivocal that Cisco does not use ISE to quarantine. Tr.

   1698:22-24. Moreover, Centripetal offered no damages theory to support a reasonable royalty for

   Cisco’s own use in testing or its own corporate network; once again, its damages theory was based

   on units that Cisco sold, not units Cisco supposedly used itself in the accused combination. See

   infra pp. 15-18. And as discussed above, Mr. Gunderson’s unsupported statement “I think they’re


                                                    11
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 14 of 24 PageID# 24244




   sold collectively” (Tr. 1527:15) does not prove that Cisco’s routers and switches are invariably

   bought as a combination with ISE; the Court made no such finding, and Mr. Scheck testified to

   the opposite. Tr. 1699:19-23.

          Lastly, Centripetal identifies no “offer to sell” the combination of products found to

   infringe that would remotely satisfy the legal requirements for infringement liability under Section

   271(a), see supra pp. 4-5; the most it points to are bare advertisements. Opp. 12. Besides,

   Centripetal offered no damages theory tied to supposed “offers for sale.” See infra pp. 15-18.

                  4.      Centripetal Did Not Prove That Cisco Directly Infringed The ’806
                          Patent

          As with the other patents, the Court found that the accused routers and switches cannot

   infringe the ’806 patent unless combined with another product, namely Cisco’s DNA Center

   product, and that the accused firewalls cannot infringe unless combined with Cisco’s FMC

   product. Order at 100, 107. Centripetal urges that Cisco’s routers and switches can work with the

   separate DNA Center product and that Cisco’s firewall products can work with the separate FMC

   product (Opp. 15-16), but that only confirms that the routers, switches, and firewalls cannot

   infringe by themselves. Centripetal presented no evidence that these products are made, used,

   sold, or offered for sale in combination with DNA Center and FMC.

          First, Centripetal argues that Cisco “makes and uses the Infringing Routers and Switches”

   because Centripetal purportedly “proved that these Infringing Routers and Switches work with the

   Cisco DNA software.” Opp. 14. Yet the evidence Centripetal cites does not demonstrate that

   Cisco actually combined the routers and switches with the DNA Center product—instead, it

   merely shows that the routers and switches are compatible, or work with, Cisco’s DNA Center,

   and therefore could be combined. For instance, PTX-1263, which Centripetal relies on, only states

                                                   12
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 15 of 24 PageID# 24245




   that “[m]ost” Cisco routers and switches “support Cisco DNA now or with a software update.”

   This general statement does not demonstrate that Cisco actually combined the routers and switches

   with DNA Center functionality to form the combination the Court found to infringe. And a closer

   review of PTX-1263 reveals that Cisco’s DNA Center capabilities can only be implemented in

   Cisco’s routers and switches when those routers and switches are combined with a separate DNA

   Center appliance. PTX-1263 at 183 (“To activate Cisco DNA software capabilities on Cisco

   routers, switches, and wireless products, you will need a Cisco DNA Center appliance and Cisco

   DNA software subscription licenses for each router, switch, and wireless device.”). Centripetal

   also points to Dr. Mitzenmacher’s testimony (Opp. 14), but Dr. Mitzenmacher did nothing more

   than highlight the basic statement from PTX-1263 that certain routers and switches support DNA

   Center—without identifying the specific accused routers and switches as compatible with DNA

   Center, and without demonstrating a single instance in which the necessary combination for

   infringement of the ’806 patent was made or used. See Tr. 576:25-577:8.

          With respect to Cisco’s firewall products, which the Court found do not infringe unless

   combined with Cisco’s FMC products, Centripetal only points to two categories of evidence: (1)

   Cisco’s compiling of source code for the accused firewall products in the United States; and (2)

   Dr. Mitzenmacher’s testimony describing in the abstract what it means to compile source code.

   Opp. 14. But Dr. Mitzenmacher only testified that compiling source code was “part of making

   the product.” Tr. 463:13-18 (emphasis added). And he described “use” of a product as a distinct

   act occurring after compiling the source code. Id. (“and then once the code is compiled then you

   would use it”). Centripetal’s assertion that compiling source code alone constitutes “making” or

   “using” the accused firewalls is thus contradicted by its own expert’s testimony. Centripetal


                                                  13
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 16 of 24 PageID# 24246




   further points to Cisco’s “admission” that it loads software onto its firewall products—but Cisco

   only admitted that it loaded software onto some of the accused firewalls in the United States, and,

   in any event, Cisco did not admit to making or using the separate FMC product at all, much less

   in the accused combination. PTX-1409 at 6. Centripetal ignores FMC altogether, despite the fact

   that FMC is a separate and distinct product that, as the Court found and Dr. Mitzenmacher

   admitted, must be combined with Cisco’s firewalls to practice the ’806 patent claims under the

   Court’s findings. Order at 101, 107; Tr. 843:17-844:16 (Dr. Mitzenmacher’s testimony on the role

   of FMC in generating rule sets).

          Centripetal also argues that Cisco uses the accused products in its own corporate network

   and tests them. Opp. 15. But the document Centripetal cites is a software functional specification

   that does not affirmatively link this testing procedure to the accused products in the combinations

   found to infringe or point to an instance of Cisco’s actual testing (and the document in fact does

   not even mention the accused product combinations). PTX-1195. Centripetal also cites testimony

   from Dr. Mitzenmacher, but this testimony does not illustrate Cisco’s use or testing of the accused

   product combinations—instead, Dr. Mitzenmacher simply discusses how FMC deals with threat

   intelligence. Tr. 673:4-21, 675:5, 676:7-15 (cited at Opp. 15). Centripetal further relies on a brief

   excerpt of Mr. Scheck’s deposition testimony—but this excerpt similarly does not state (or even

   suggest) that Cisco tested the accused product combinations. PTX-1918. Centripetal’s remaining

   citations likewise do not demonstrate Cisco’s testing or use of the infringing combinations. Tr.

   572:21-573:7; PTX-1294. Moreover, Centripetal again offered no damages theory to support a

   reasonable royalty for Cisco’s own use in testing or its own corporate network. See infra pp. 15-

   18.


                                                    14
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 17 of 24 PageID# 24247




          Second, Centripetal asserts that Cisco sells and offers for sale the accused products. Opp.

   15. Centripetal failed to identify, and the Court did not find, any sale of the accused switches,

   routers, or firewalls combined with the other devices necessary to infringe the ’806 patent. For

   the switches and routers, Centripetal and Mr. Gunderson pointed only to documents showing that

   DNA Center can be combined with Cisco’s switches and routers and that these products can “work

   together”—neither of which proves that Cisco ever actually sold or offered the accused

   combination. Tr. 1463:2-1464:9. For the firewall products, Centripetal points to Mr. Gunderson’s

   testimony that Cisco touted the benefits of FMC and other Cisco marketing materials. Tr. 1466:6-

   12; PTX-519. Mere advertisement of a product is not an offer for sale. See supra pp. 4-5. And

   the fact that separately-sold products can “work together” or benefit one another does not indicate

   whether, or to what extent, Cisco ever combined them. Centripetal further failed to offer any

   damages theory tied to supposed “offers for sale.” See infra pp. 17-18.

          Finally, Centripetal devotes several paragraphs to summarizing testimony that Cisco’s

   DNA Center can “operate[] with” routers and switches and that FMC can “operate[] with” Cisco’s

   firewalls. Opp. 15-16. Again, the mere possibility that products could be combined to practice

   the claimed invention does not amount to direct infringement. See supra pp. 1-4; Deepsouth, 406

   U.S. at 528. And for the reasons stated above, because Centripetal failed to demonstrate that Cisco

   made, used, sold, or offered for sale those products in those infringing combinations, Centripetal

   has failed to prove Cisco directly infringed the ’806 patent.2




   2
     It likewise does not matter that claims 9 and 17 of the ’806 patent are “written in functional
   language.” Opp. 17. Centripetal has not proven that Cisco made, sold, used, or offered for sale
   the products in the combinations that the Court found needed to perform the claimed “function.”
                                                   15
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 18 of 24 PageID# 24248




          C.      The Court Should Amend The Damages Award And Judgment

                  1.     Damages Must Be Commensurate With The Scope Of Direct
                         Infringement

          A patentee is entitled only to damages sufficient to compensate for actual infringement.

   See 35 U.S.C. § 284 (“Upon finding for the claimant the court shall award the claimant damages

   adequate to compensate for the infringement, but in no event less than a reasonable royalty for

   the use made of the invention by the infringer[.]” (emphases added)). “The trial court must

   carefully tie proof of damages to the claimed invention’s footprint in the market place.”

   ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 869 (Fed. Cir. 2010). In other words, a patent

   holder must prove the extent of infringement, and cannot recover damages for non-infringing uses

   except in special cases not at issue here. See Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301,

   1334-35 (Fed. Cir. 2009); see also, e.g., Mayor, Aldermen & Commonalty of City of N.Y. v.

   Ransom, 64 U.S. 487, 488 (1859) (“If [the patentee] rest his case, after merely proving an

   infringement of his patent, he may be entitled to nominal damages, but no more.”). While Lucent

   and Oak Industries concerned method claims, that is of no moment: those cases simply implement

   the settled proposition that a patentee cannot recover damages for acts that are not themselves

   infringing. The underlying principle from Lucent still governs here. Multiple, separately-sold

   items do not infringe when made, sold, or used by themselves where infringement requires those

   separately-sold items to be combined together. See supra pp. 1-4. Centripetal cites no case to the

   contrary.

          Centripetal further concedes that it has not proven—and did not even attempt to prove—




                                                   16
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 19 of 24 PageID# 24249




   the extent of actual infringement.3 Instead, Centripetal asserts that the making, use, or sale of

   every accused component—every switch, router, or firewall—is an act of direct infringement. But

   as explained above, not only can the accused switches, routers, and firewalls be used without

   infringing, they are so used, and they are incapable of infringement on their own; they must be

   combined with additional separately-sold products to infringe. See supra pp. 1-4. By awarding

   damages on units that were not shown to have been combined, and thus do not infringe, the

   damages award “punishes beyond the reach of the statute.” ResQNet, 594 F.3d at 869.

          Centripetal suggests that the products “work in concert” and are “sold together.” Opp. 2,

   20. But the mere fact that the products can be combined, and may be sold together, does not mean

   that they always are or that they actually were combined as required for infringement. The Court

   certainly did not find that they were sold together; it found that “[n]etwork administrators can use

   different combinations of these devices and methods to achieve optimal security personalized for

   their network.” Order at 17. And Cisco’s marketing documents and informational materials show

   only that Cisco markets its various products and notes that they can be used together. They do not

   prove that Cisco made, used, or sold them together, much less that it did so as to every single unit

   covered by the damages award. Centripetal’s own damages expert Mr. Gunderson agreed that “a

   consumer has to buy each” of the accused products separately. Tr. 1527:12-25, 1538:14-17.

   However, he did nothing in his analysis to demonstrate which, if any, customers actually bought



   3
     Centripetal suggests that it “apportioned the revenues . . . to account for the footprint” of the
   asserted patents. Opp. 20. But by his own admission, Mr. Gunderson’s “apportionment” merely
   accounted for the fact that each of the multiple accused components contains parts not accused of
   infringement, “like the power cords.” Tr. 1565:20-25. Centripetal does not suggest that Mr.
   Gunderson limited his damages demand to units actually combined into the arrangements the Court
   found to infringe.
                                                    17
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 20 of 24 PageID# 24250




   any of the various accused combinations of products. Tr. 1540:4-14; 3472:17-20.

          And while Centripetal now attempts to rely on other supposed acts of direct infringement

   that it never proved—such as “testing” by Cisco, use in Cisco’s “corporate network,” or “offers

   for sale”—Centripetal tellingly does not point to any damages evidence setting a reasonable

   royalty for such limited acts of infringement. Mr. Gunderson’s theory sought damages for the

   units that Cisco sold, not for units that Cisco supposedly kept for its own use or for testing, or for

   the mere act of advertising.       Accordingly, even if Centripetal had proven such acts of

   infringement—which it did not—the record would not permit a finding of damages for such acts,

   much less the award reflected in the Court’s judgment.

          Accordingly, if damages are awarded at all (they should not be), the Court should amend

   its findings on damages to reflect the only theory supported by the evidence, which is Dr. Becker’s.

   This would reduce the damages award to $3,014,561. See DTX-1693.

                  2.      The Court Should Limit Damages To Domestic Sales

          If the Court awards damages under Centripetal’s theory, it should find that Centripetal did

   not prove entitlement to a royalty on Cisco’s non-U.S. sales, and adjust the award accordingly.

          Centripetal argues that it is entitled to damages on foreign sales because source code is

   “compiled” in the United States. Opp. 21-22. But Centripetal does not deny that compiling source

   code is only one step in the manufacturing process. To make the accused systems in the United

   States, all of the requisite elements of the system—including not only processors, memory, and

   other parts of a router, switch, or firewall, but also the other components of the combinations found

   to infringe—must be combined in the United States. Centillion, 631 F.3d at 1288 (finding that to

   “make” a system under § 271(a), a defendant must combine all of the claim elements). Centripetal

                                                    18
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 21 of 24 PageID# 24251




   has not proven that any infringing combinations outside the United States were ever made, used,

   or sold in the United States, and thus there is no basis for claiming damages on foreign sales.

          The cases Centripetal cites do not suggest otherwise.             WesternGeco concerned

   infringement under 35 U.S.C. § 271(f)(2), which Centripetal never asserted in this case, and which

   turns on intentional supply of components for combination abroad, where the components are

   “especially made or especially adapted for use in the invention and not a staple article or

   commodity of commerce suitable for substantial noninfringing use.” WesternGeco LLC v. ION

   Geophysical Corp., 138 S. Ct. 2129, 2135, 2137-38 (2018). Plastronics—which is not controlling

   in any event—speculated in dicta that a patent holder may be able to recover damages for some

   foreign sales under § 271(a), but only under limited circumstances. See Plastronics Socket

   Partners, Ltd. v. Dong Weon Hwang, C.A. No. 18-14-JRG-RSP, 2019 WL 4392525, at *5 (E.D.

   Tex. June 11, 2019); id. at *4 (“The Supreme Court did not hold that a plaintiff could recover

   foreign damages for foreign acts of infringement.” (emphasis original)). Centripetal did not prove

   it was entitled to damages for foreign sales under any valid theory of recovery, and the record

   would not support such a conclusion.

          The Court should thus make additional findings excluding any foreign sales from the

   royalty base, if it awards damages at all. The Court should also adjust any future damages

   calculation, enhancement, and prejudgment interest calculation consistent with the revised royalty

   base and past damages amount.

          D.      The Court Should Enter An Amended Judgment

          Centripetal does not deny that the Court’s judgment, as entered on October 5, did not decide

   all claims in this case and accordingly is not final or appealable. Accordingly, Cisco suggested

                                                   19
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 22 of 24 PageID# 24252




   that the Court enter a partial final judgment under Rule 54(b), and Centripetal does not appear to

   oppose such a procedure.

          Since Cisco filed its motion, the Court has entered an order granting the parties’ subsequent

   motion to dismiss the claims regarding the stayed patents. Dkt. 633. That order makes another

   option possible, namely entry of an amended judgment that disposes of all claims in the case. See

   Fed. R. Civ. P. 58(a) (“Every judgment and amended judgment must be set out in a separate

   document[.]”). Cisco respectfully submits that any judgment entered—whether a partial judgment

   under Rule 54(b) or an amended judgment under Rule 58—should reflect the findings and

   conclusions Cisco seeks in this motion.

   II.    CONCLUSION

          The Court should amend its findings of fact and the resulting judgment to reflect that

   Centripetal did not prove any act of direct infringement; that Centripetal’s damages theory

   accordingly is unsupported; that the damages award, if any, should be no more than $3,014,561;

   and separately that, even accepting Centripetal’s damages methodology, the royalty base and all

   related damages calculations should be adjusted to exclude non-U.S. sales.

          The Court should also enter an amended judgment that disposes of all claims in the case,

   or alternatively that is a partial final judgment under Rule 54(b).




                                                    20
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 23 of 24 PageID# 24253




   Dated: November 25, 2020                         Respectfully submitted,


                                                    CISCO SYSTEMS, INC.



                                                    By /s/
                                                    Of Counsel



   Dabney J. Carr, IV, VSB No. 28679
   TROUTMAN SANDERS LLP
   P. O. Box 1122
   Richmond, Virginia 23218-1122
   Telephone: (804) 697-1200
   Facsimile: (804) 697-1339
   dabney.carr@troutmansanders.com

   Louis N. Jameson (admitted pro hac vice)
   Matthew C. Gaudet (admitted pro hac vice)
   John R. Gibson, VSB No. 72968
   Jennifer H. Forte (admitted pro hac vice)
   DUANE MORRIS, LLP
   1075 Peachtree Street, N.E., Suite 2000
   Atlanta, Georgia 30309-3929
   Telephone: (404) 253-6900
   Facsimile: (404) 253-6901
   wjameson@duanemorris.com
   jrgibson@duanemorris.com
   jhforte@duanemorris.com

   Joseph A. Powers (admitted pro hac vice)
   DUANE MORRIS, LLP
   30 South 17th Street
   Philadelphia, PA 19103-4196
   Telephone: (215) 979-1000
   Facsimile: (215) 689-3797
   japowers@duanemorris.com




                                               21
Case 2:18-cv-00094-HCM-LRL Document 636 Filed 11/25/20 Page 24 of 24 PageID# 24254




   Nicole E. Grigg (formerly Johnson) (admitted pro hac vice)
   DUANE MORRIS, LLP
   2475 Hanover Street
   Palo Alto, CA 94304-1194
   Telephone: (650) 847-4150
   Facsimile: (650) 618-2713
   NEGrigg@duanemorris.com


   Counsel for Defendant Cisco Systems, Inc.




                                                22
